

114 S2872 IS: Nurturing And Supporting Healthy Babies Act
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2872IN THE SENATE OF THE UNITED STATESApril 28, 2016Mrs. Capito (for herself, Mr. Brown, and Mr. King) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo require the Government Accountability Office to submit to Congress a report on neonatal
			 abstinence syndrome (NAS) in the United States and its treatment under
			 Medicaid. 
	
 1.Short titleThis Act may be cited as the Nurturing And Supporting Healthy Babies Act or as the NAS Healthy Babies Act. 2.GAO report on neonatal abstinence syndrome (NAS) (a)In generalNot later than one year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Finance and the Committee on Health, Education, Labor, and Pensions of the Senate a report on neonatal abstinence syndrome (in this section referred to as NAS) in the United States.
 (b)Information To be included in reportSuch report shall include information on the following: (1)The prevalence of NAS in the United States, including the proportion of children born in the United States with NAS who are eligible for medical assistance under State Medicaid programs under title XIX of the Social Security Act at birth and the costs associated with NAS through such programs.
 (2)The services for which coverage is available under State Medicaid programs for treatment of infants with NAS.
 (3)The settings (including inpatient, outpatient, hospital-based, and other settings) for the treatment of infants with NAS and the reimbursement methodologies and costs associated with such treatment in such settings.
 (4)The prevalence of utilization of various care settings under State Medicaid programs for treatment of infants with NAS and any Federal barriers to treating such infants under such programs, particularly in nonhospital-based settings.
 (c)RecommendationsSuch report also shall include such recommendations as the Comptroller General determines appropriate for improvements that will ensure access to treatment for infants with NAS under State Medicaid programs.